 

Exhibit 10.1

 

COGENCO INTERNATIONAL, INC.

2009 EQUITY INCENTIVE PLAN










Effective Date: November 18, 2009

Approved by the Board of Directors on November 18, 2009

--------------------------------------------------------------------------------

Table of Contents           Page    ARTICLE I INTRODUCTION    1                 
   1.1    Establishment    1                     1.2    Purpose    1    ARTICLE
II DEFINITIONS    1                     2.1    Definitions    1                 
   2.2    Gender and Number    5    ARTICLE III PLAN ADMINISTRATION    5       
             3.1    General    5                     3.2    Delegation by
Committee    5                     3.3    Contractual Limitations    6   
ARTICLE IV STOCK SUBJECT TO THE PLAN    6                     4.1    Number of
Shares    6                     4.2    Other Shares of Stock    6               
     4.3    Adjustments for Stock Split, Stock Dividend, Etc    6               
     4.4    Other Distributions and Changes in the Stock    7                   
 4.5    General Adjustment Rules    7                     4.6    Determination
by the Committee, Etc    7    ARTICLE V CHANGE IN CONTROL    7                 
   5.1    Change in Control Provisions Applicable at the Discretion of the
Committee    7                     5.2    Additional Provisions Related to
Options    9                     5.3    Company Actions    9    ARTICLE VI
PARTICIPATION    9    ARTICLE VII OPTIONS    10                     7.1    Grant
of Options    10                     7.2    Stock Option Agreements    10       
             7.3    Restrictions on Incentive Options    13                   
 7.4    Transferability    13                     7.5    Stockholder Privileges 
  13    ARTICLE VIII RESTRICTED STOCK AWARDS    13                     8.1   
Grant of Restricted Stock Awards    13                     8.2    Restrictions 
  14                     8.3    Privileges of a Stockholder, Transferability   
14                     8.4    Enforcement of Restrictions    14    ARTICLE IX
OTHER GRANTS    14    ARTICLE X RIGHTS OF PARTICIPANTS    14                   
 10.1    Employment or Service    14                     10.2   
Nontransferability of Awards    15                     10.3    No Plan Funding 
  15 


i

--------------------------------------------------------------------------------

ARTICLE XI GENERAL RESTRICTIONS    15                     11.1    Investment
Representations    15                     11.2    Compliance with Securities
Laws    15                     11.3    Changes in Accounting or Tax Rules    16 
  ARTICLE XII COMPANY RIGHT TO PURCHASE STOCK    16                     12.1   
Right of First Refusal    16                     12.2    Marking of
Certificates    16    ARTICLE XIII PLAN AMENDMENT, MODIFICATION AND TERMINATION 
  16    ARTICLE XIV WITHHOLDING    17                     14.1    Withholding
Requirement    17                     14.2    Withholding With Stock    17   
ARTICLE XV REQUIREMENTS OF LAW    17                     15.1    Requirements of
Law    17                     15.2    Federal Securities Law Requirements    17 
                   15.3    Section 409A    18                     15.4   
Governing Law    18    ARTICLE XVI DURATION OF THE PLAN    18 


ii

--------------------------------------------------------------------------------

COGENCO INTERNATIONAL, INC.

2009 EQUITY INCENTIVE PLAN

ARTICLE I
INTRODUCTION

1.1      Establishment. Cogenco International, Inc., a Colorado corporation (the
“Company”), adopts this 2009 Equity Incentive Plan (the “Plan”), effective as of
the Effective Date (as defined in Article II below). The Plan is established for
selected employees, consultants and advisors and non-employee directors of the
Company and its Affiliates (as defined in Article II below). The Plan permits
the grant of incentive stock options within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended, non-qualified stock options,
restricted stock awards, and other stock grants to selected employees,
consultants and advisors and non-employee directors of the Company and its
Affiliates.

1.2      Purpose. The purpose of the Plan is to provide financial incentives for
selected employees, consultants and advisors, and non-employee directors of the
Company and its Affiliates, thereby promoting the long-term growth and financial
success of the Company by (a) attracting and retaining the most qualified
officers, directors, key employees, and other persons, (b) strengthening the
capability of the Company and its Affiliates to develop, maintain and direct a
competent management team, (c) providing an effective means for selected
employees, consultants and advisors and non-employee directors to acquire and
maintain a direct proprietary interest in the operations and future success of
the Company, (d) motivating employees to achieve long-range performance goals
and objectives, and (e) providing incentive compensation opportunities
competitive with those of other organizations.



ARTICLE II
DEFINITIONS



2.1      Definitions. The following terms shall have the meanings set forth
below:

(a)      “Affiliate” means, with respect to the Company, (i) any Subsidiary of
the Company, and (ii) any other corporation or entity that is affiliated with
the Company through stock ownership or otherwise and is designated as an
“Affiliate” by the Board, provided, however, that for purposes of Incentive
Options granted pursuant to the Plan, an “Affiliate” means any parent or
subsidiary of the Company as defined in Section 424 of the Code.

(b)      “Award” means an Option, a Restricted Stock Award, grants of Stock
pursuant to Article IX or other issuances of Stock hereunder.

(c)      “Award Agreement” means an Option Agreement, Restricted Stock Agreement
or a written agreement evidencing any other Award under this Plan.

(d)      “Board” means the Board of Directors of the Company.

(e)      “Change in Control” means any of the following:

(i)      Merger; Reorganization. Any consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization, in which the stockholders of the Company immediately prior to
such consolidation, merger or reorganization, own less than 50% of the voting
power of the surviving or successor entity immediately

--------------------------------------------------------------------------------

after such consolidation, merger or reorganization, or any transaction or series
of related transactions to which the Company is a party in which in excess of
50% of the Company’ voting power is transferred, excluding (A) any consolidation
or merger effected exclusively to change the domicile of the Company, (B) any
transaction or series of transactions principally for bona fide equity financing
purposes in which cash is received by the Company or any successor or
indebtedness of the Company is cancelled or converted or a combination thereof
or (C) any transaction or series of transactions for the purpose of creating a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction or
series of transactions; or

(ii)      Other Transactions. A sale, lease or other disposition of all or
substantially all of the assets of the Company.

(f)      “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.

(g)     “Committee” means the Board, or if so delegated by the Board, a
committee consisting of not less than two members of the Board who are empowered
hereunder to take actions in the administration of the Plan. If applicable, the
Committee shall be so constituted at all times as to permit the Plan to comply
with Rule 16b-3 or any successor rule promulgated under the Exchange Act. Except
as provided in Section 3.2, the Committee shall select Participants from
Eligible Employees, Eligible Consultants and Eligible Non-Employee Directors of
the Company and its Affiliates and shall determine the Awards to be made
pursuant to the Plan and the terms and conditions thereof.

(h)     “Company” has the meaning given to that term in Section 1.1 hereof.

(i)     “Disabled” or “Disability” means total and permanent disability as
defined in Section 22(e)(3) of the Code.

(j)     Domestic Relations Order means any judgment, decree, or order (including
approval of a property settlement agreement) that is made pursuant to a state
domestic relations law and that relates to the provision of child support,
alimony payments, or marital property rights to a spouse, former spouse, child,
or other dependent of a Participant.

(k)     “Effective Date” means the original effective date of the Plan, November
18, 2009.

(l)     “Eligible Consultants” means those consultants and advisors to the
Company or an Affiliate who are determined, by the Committee, to be individuals
(i) whose services are important to the Company or an Affiliate and who are
eligible to receive Awards, other than Incentive Options, under the Plan, and
(ii) who meet the conditions for eligibility under such other exemptions from
registration under the Securities Act as may be applicable.

(m)     “Eligible Employees” means those employees (including, without
limitation, officers and directors who are also employees) of the Company or any
Affiliate, upon whose judgment, initiative and efforts the Company is, or will
become, largely dependent for the successful conduct of its business. For
purposes of the Plan, an employee is any individual who provides services to the
Company or any Affiliate as a common law employee and whose remuneration is
subject to the withholding of federal income tax pursuant to Section 3401 of the
Code. The term “Eligible Employee” shall not include any individual (A) who
provides services to the Company or an Affiliate under an agreement, contract,
or any other arrangement pursuant to which the individual is initially
classified as an independent contractor or (B) whose remuneration for services
has not been treated initially as subject to the withholding of

2

--------------------------------------------------------------------------------

federal income tax pursuant to Section 3401 of the Code even if the individual
is subsequently reclassified as a common law employee as a result of a final
decree of a court of competent jurisdiction or the settlement of an
administrative or judicial proceeding. Leased employees may, in the discretion
of the Committee, be treated as employees under this Plan.

(n)     “Eligible Non-Employee Director” means any person serving on the Board
who is not an employee of the Company or any Affiliate.

(o)     “Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time.

(p)     “Fair Market Value” means, as of a given date, (i) the closing price of
a Share on the principal stock exchange on which the Stock is then trading, if
any (or as reported on any composite index that includes such principal
exchange) on such date, or if Shares were not traded on such date, then on the
next preceding date on which a trade occurred; or (ii) if the Stock is not
traded on an exchange but is quoted on the OTC Bulletin Board or a successor
quotation system, the mean between the closing representative bid and asked
prices for the Stock on such date as reported by the OTC Bulletin Board or such
successor quotation system; or (iii) if the Stock is not publicly traded on an
exchange and not quoted on the OTC Bulletin Board or a successor quotation
system, the Fair Market Value of a Share shall be determined by the Committee
acting in good faith.

(q)     “Forfeiture Restrictions” has the meaning given to that term in Section
8.2 hereof.

(r)     “Incentive Option” means an Option designated as such and granted in
accordance with Section 422 of the Code.

(s)     “Misconduct” means, unless explicitly provided for otherwise in an Award
Agreement, any of the following: (i) violation of any material term of any
written employment agreement entered into between the Company (or any of its
Affiliates) and the Option Holder; (ii) any grossly negligent, fraudulent,
criminal, malicious or willful act or failure to act on the part of Option
Holder, or any other conduct on Option Holder's part intended to or likely to
injure the business or reputation of the Company or any of its Affiliates, but
shall not include the death or Disability of Option Holder or any absence due to
his or her illness, incapacity or injury as specifically permitted by any
written employment agreement between the Company (or any of its Affiliates) and
Option Holder; (iii) failure to meet the job performance expectations of the
Company or any of its Affiliates after having received written or verbal notice
of the expectations and giving Option Holder a reasonable period of time to meet
expectations; (iv) theft, misuse or misappropriation of property, money or time
of the Company or any of its Affiliates; (v) being intoxicated or under the
influence of alcohol or drugs (not prescribed by a physician) while at work or
performing work-related activities; (vii) disloyalty or breach of Option
Holder's fiduciary duty(ies); (viii) any material unauthorized use or disclosure
by such person of confidential information or trade secrets of the Company or
any of its Affiliates; or (ix) any other reason in the policies of the Company
or any of its Affiliates that would be grounds for discharge of employees of the
Company or such Affiliate. For purposes of this definition, the terms “Company”
and “Affiliate” shall include any Successor of the Company and/or such
Affiliate. The foregoing definition shall not in any way preclude or restrict
the right of the Company or any Affiliate (or its respective Successor) to
discharge or dismiss the Option Holder from the Service of the Company or any
Affiliate (or its respective Successor) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan, to
constitute grounds for termination for Misconduct

(t)     “Non-Qualified Option” means any Option other than an Incentive Option.

3

 

--------------------------------------------------------------------------------

(u)     “Option” means a right to purchase Stock at a stated or formula price
for a specified period of time. Options granted under the Plan shall be either
Incentive Options or Non-Qualified Options.

(v)     “Option Agreement” has the meaning given to that term in Section 7.2
hereof.

(w)     “Option Holder” means a Participant who has been granted one or more
Options under the Plan.

(x)     “Option Period” means the period of time, determined by the Committee,
during which an Option may be exercised by the Option Holder.

(y)     “Option Price” has the meaning given to that term in Subsection 7.2(b)
hereof.

(z)     “Participant” means an Eligible Employee, Eligible Consultant, or
Eligible Non-Employee Director designated by the Committee from time to time
during the term of the Plan to receive one or more Awards available under the
Plan.

(aa)     “Plan” has the meaning given to that term in Section 1.1 hereof.

(bb)     “Repurchase Rights” has the meaning given to that term in Subsection
7.2(d) hereof.

(cc)     “Restricted Stock Agreement” has the meaning given to that term in
Section 8.1 hereof.

(dd)     “Restricted Stock Award” means an award of Stock granted to a
Participant pursuant to ARTICLE VIII that is subject to certain restrictions
imposed in accordance with the provisions of such Section.

(ee)     “Section 16” has the meaning given to that term in Subsection 13.2(c)
hereof.

(ff)     “Securities Act” means the Securities Act of 1933, as it may be amended
from time to time.

(gg)     “Service” means service to the Company or an Affiliate as an employee,
a non-employee director or a consultant or advisor, except to the extent
otherwise specifically provided in an Award Agreement. The Committee determines
which leaves of absence count toward Service, and when Service terminates for
all purposes under the Plan. Further, unless otherwise determined by the
Committee, a Participant’s Service shall not be deemed to have terminated merely
because of a change in capacity in which the Participant provides Service to the
Company or an Affiliate or a transfer between the Company and its Affiliates;
provided there is no interruption or other termination of Service.

(hh)     “Share” means one whole share of Stock.

(ii)     “Stock” means the $0.01 par value common stock of the Company.

(jj)     “Subsidiary” means any corporation more than 50% of the outstanding
voting securities of which are owned by the Company or any other Subsidiary,
directly or indirectly, or a partnership or limited liability company in which
the Company or any Subsidiary is a general partner or manager or holds interests
entitling it to receive more than 50% of the profits or losses of the
partnership or limited liability company.

4

--------------------------------------------------------------------------------

(kk)     “Successor” has the meaning given to that term in Subsection 5.2(a)
hereof.

(ll)     “Tax Date” has the meaning given to that term in Section 13.2 hereof.

2.2      Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

ARTICLE III
PLAN ADMINISTRATION

3.1      General. The Plan shall be administered by the Committee. In accordance
with the provisions of the Plan, the Committee shall, in its sole discretion,
select the Participants from among the Eligible Employees, Eligible Consultants
and Eligible Non-Employee Directors, determine the Awards to be made pursuant to
the Plan, or shares of Stock to be issued thereunder and the time at which such
Awards are to be made, fix the Option Price, period and manner in which an
Option becomes exercisable, establish the duration and nature of Restricted
Stock Award restrictions, establish the terms and conditions applicable to, and
establish such other terms and requirements of the various compensation
incentives under the Plan as the Committee may deem necessary or desirable, and
consistent with the terms of the Plan. The Committee shall determine the form or
forms of the agreements with Participants that shall evidence the particular
provisions, terms, conditions, rights and duties of the Company and the
Participants with respect to Awards granted pursuant to the Plan, which
provisions need not be identical except as may be provided herein; provided,
however, that Eligible Consultants and Eligible Non-Employee Directors shall not
be eligible to receive Incentive Options. The Committee may from time to time
adopt such rules and regulations for carrying out the purposes of the Plan as it
may deem proper and in the best interests of the Company. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any agreement entered into hereunder in the manner and to the extent
it shall deem expedient and it shall be the sole and final judge of such
expediency. The Committee and each member thereof, and any person acting
pursuant to authority delegated by the Committee, shall be entitled, in good
faith, to rely or act upon any report or other information furnished by any
executive officer, other officer or employee of the Company or its Affiliates or
the Company’s auditors, consultants or any other agents assisting in the
administration of the Plan. Members of the Committee, any person acting pursuant
to authority delegated by the Committee, and any officer or employee of the
Company or its Affiliates acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action or determination. The determinations, interpretations and other actions
of the Committee pursuant to the provisions of the Plan shall be binding and
conclusive for all purposes and on all persons.

3.2     Delegation by Committee. The Committee may, from time to time, delegate,
to specified officers of the Company, the power and authority to grant Awards
under the Plan to specified groups of Eligible Employees, Eligible Consultants
and Eligible Non-Employee Directors, subject to such restrictions and conditions
as the Committee, in its sole discretion, may impose. The delegation shall be as
broad or as narrow as the Committee shall determine. To the extent that the
Committee has delegated the authority to determine certain terms and conditions
of an Award, all references in the Plan to the Committee’s exercise of authority
in determining such terms and conditions shall be construed to include the
officer or officers to whom the Committee has delegated the power and authority
to make such

5

--------------------------------------------------------------------------------

determination. At any time that the Company is subject to the reporting
requirements of the Exchange Act or has a class of securities registered under
the Exchange Act, the power and authority to grant Awards to any Eligible
Employee, Eligible Consultant or Eligible Non-Employee Director who is covered
by Section 16(b) of the Exchange Act shall not be delegated by the Committee.

3.3     Contractual Limitations. The Committee shall in exercising its
discretion under the Plan comply with all contractual obligations of the Company
in effect from time to time, whether contained in the Company’s Certificate of
Incorporation, By-laws or other binding contract.

ARTICLE IV
STOCK SUBJECT TO THE PLAN

4.1     Number of Shares. (a) The maximum aggregate number of Shares that may be
issued under the Plan pursuant to Awards is 1,500,000 Shares. Upon exercise of
an option (whether granted under this Plan or otherwise), the Shares issued upon
exercise of such option shall no longer be considered to be subject to an
outstanding Award or option for purposes of the immediately preceding sentence.
Notwithstanding anything to the contrary contained herein, no Award granted
hereunder shall become void or otherwise be adversely affected solely because of
a change in the number of Shares of the Company that are issued and outstanding
from time to time, provided that changes to the issued and outstanding Shares
may result in adjustments to outstanding Awards in accordance with the
provisions of this ARTICLE IV. The maximum number of Shares that may be issued
under Incentive Options is 1,500,000 Shares.

(b)     The Shares may be either authorized and unissued Shares or previously
issued Shares acquired by the Company. The maximum numbers may be increased from
time to time by approval of the Board and by the stockholders of the Company if,
in the opinion of counsel for the Company, stockholder approval is required.
Stockholder approval shall not be required for increases solely pursuant to
Section 4.3 below. The Company shall at all times during the term of the Plan
and while any Options are outstanding retain as authorized and unissued Stock at
least the number of Shares from time to time required under the provisions of
the Plan, or otherwise assure itself of its ability to perform its obligations
hereunder.

4.2     Other Shares of Stock. Any Shares that are subject to an Option that
expires or for any reason is terminated unexercised, any Shares that are subject
to an Award (other than an Option) and that are forfeited, and any Shares
withheld for the payment of taxes shall automatically become available for use
under the Plan.

4.3     Adjustments for Stock Split, Stock Dividend, Etc. If the Company shall
at any time increase or decrease the number of its authorized or outstanding
Shares (or both its authorized and outstanding shares) or change in any way the
rights and privileges of such Shares by means of the payment of a stock dividend
or any other distribution upon such Shares payable in Stock, or through a stock
split, subdivision, consolidation, combination, reclassification or
recapitalization involving the Stock, then in relation to the Stock that is
affected by one or more of the above events, the numbers, exercise price, rights
and privileges of the following shall be increased, decreased or changed in like
manner as if they had been issued and outstanding, fully paid and nonassessable
at the time of such occurrence: (i) the Shares as to which Awards may be granted
under the Plan, (ii) the Shares then included in each outstanding Award granted
hereunder, (iii) the maximum number of Shares available for grant pursuant to
Incentive Options, and (iv) the number of Shares subject to a delegation of
authority under Section 3.2 of this Plan.

6

--------------------------------------------------------------------------------

4.4     Other Distributions and Changes in the Stock. If

(a)     The Company shall at any time distribute with respect to the Stock
assets or securities of persons other than the Company (excluding (i) cash or
(ii) distributions referred to in Section 4.3), or

(b)     The Company shall at any time grant to the holders of its Stock rights
to subscribe pro rata for additional shares thereof or for any other securities
of the Company, or

(c)     There shall be any other change (except as described in Section 4.3) in
the number or kind of outstanding Shares or of any stock or other securities
into which the Stock shall be changed or for which it shall have been exchanged,
then the Committee shall make an equitable adjustment, in such manner as the
Committee deems appropriate, to the number, class and kind of Shares subject to
outstanding Awards and, if applicable, the Option Price. Notwithstanding the
foregoing provisions of this Section 4.4, pursuant to Section 8.3 below, a
Participant holding Stock received as a Restricted Stock Award shall have the
right to receive all amounts, including cash and property of any kind,
distributed with respect to the Stock after such Restricted Stock Award was
granted upon the Participant’s becoming a holder of record of the Stock.

4.5     General Adjustment Rules. No adjustment or substitution provided for in
this ARTICLE IV shall require the Company to sell a fractional Share under any
Option, or otherwise issue a fractional Share, and the total substitution or
adjustment with respect to each Option and other Award shall be limited by
deleting any fractional Share. In the case of any such substitution or
adjustment, the aggregate Option Price for the total number of Shares then
subject to an Option shall remain unchanged but the Option Price per Share under
each such Option shall be equitably adjusted by the Committee to reflect the
greater or lesser number of Shares or other securities into which the Stock
subject to the Option may have been changed, and appropriate adjustments shall
be made to other Awards to reflect any such substitution or adjustment.

4.6     Determination by the Committee, Etc. Adjustments under this ARTICLE IV
shall be made by the Committee, whose determinations with regard thereto shall
be final and binding upon all parties thereto.

ARTICLE V
CHANGE IN CONTROL

5.1     Change in Control Provisions Applicable at the Discretion of the
Committee.

(a)     Unless the Option Agreement provides to the contrary pursuant to Section
7.2(d), the Award shall automatically accelerate and vest in full or in part
upon the occurrence of a Change in Control (and any Forfeiture Restrictions or
Repurchase Rights of the Company with respect to unvested Shares received
pursuant to the Award shall immediately terminate), whether or not the Award is
to be assumed in the Change in Control or the Forfeiture Restrictions or
Repurchase Rights of the Company would otherwise continue in effect pursuant to
the Change in Control.

(b)     Unless the Option Agreement provides to the contrary pursuant to Section
7.2(d), all of the Shares subject to each Option will automatically vest on an
accelerated basis should the Option Holder’s Service terminate by reason of an
involuntary termination within a designated period (12 months, unless otherwise
set forth by the Committee but not to exceed 18 months) following any Change in
Control in which the Option is assumed or otherwise continued in effect and the
Repurchase Rights

7

--------------------------------------------------------------------------------

applicable to the Shares subject to such Option do not otherwise terminate. Any
Option so accelerated shall remain exercisable for the fully-vested Shares
subject to such Option until the expiration or sooner termination of the Option
Period. In addition, the Committee may provide that one or more of the Company’s
outstanding Repurchase Rights with respect to Shares held by the Option Holder
at the time of such involuntary termination shall immediately terminate on an
accelerated basis, and the Shares subject to those terminated rights shall
accordingly vest at that time.

(c)     Unless the Option Agreement provides to the contrary pursuant to Section
7.2(d), any Forfeiture Restrictions with respect to any Restricted Stock Award
shall automatically terminate on an accelerated basis, and the Shares subject to
those terminated Forfeiture Restrictions shall immediately vest, in the event
the Participant’s Service should terminate by reason of an involuntary
termination within a designated period (12 months, unless otherwise set forth by
the Committee but not to exceed 18 months) following any Change in Control in
which those Forfeiture Restrictions are assigned to, and assumed by, the
Successor or otherwise continued in full force and effect.

(d)     Unless the Option Agreement provides to the contrary pursuant to Section
7.2(d), any Option shall be deemed automatically exercised on a net basis
immediately prior to a Change in Control if (i) the Option Price is less than
the then-current Fair Market Value per Share, and (ii) the Shares subject to the
Option are vested (including vesting by reason of the Change in Control). Upon
such net exercise, the Option Holder shall be entitled to a number of Shares
computed using the following formula:

    X =    Y (A–B)               A       Where:    X =    the number of Shares
to be issued to the Option Holder;      Y =    the number of Shares purchasable
under the Option immediately prior to the          Change in Control;      A = 
  the then-current Fair Market Value of one Share of Stock; and      B =    the
per-Share Option Price of the Option. 


In no event shall the Committee be required to issue any fractional Shares.

(e)     The Committee shall also have full power and authority, exercisable at
the time an Option is granted or at any time while an Option remains
outstanding, to provide that the Option, if outstanding immediately prior to a
Change in Control and then having an Option Price less than the current Fair
Market Value per Share, shall be automatically cancelled at such time in
exchange for a cash payment equal to the product of (i) the number of vested
Shares then subject to the Option (including Shares that become vested as a
result of the Change in Control) multiplied by (ii) the excess of the (x) Fair
Market Value of a Share on the date of the Change in Control over (y) the Option
Price.

(f)     Notwithstanding any other provision in this ARTICLE V, the Committee
shall have full power and authority, exercisable at the time an Award is granted
or at any time while the Award remains outstanding, to provide for or take any
other Change in Control related action with respect to an Award as the Committee
deems appropriate. The Committee need not take the same action with respect to
all outstanding Awards or to all outstanding Awards of the same type.

8

--------------------------------------------------------------------------------

5.2      Additional Provisions Related to Options.

(a)     Unless explicitly provided otherwise in an Option Agreement and subject
to Section 5.1 above, upon the consummation of a Change in Control, all
outstanding unvested Options (and to the extent not exercised prior to or in
connection with such Change in Control, all outstanding vested Options) that are
not assumed by the successor corporation or other successor entity (or a parent
thereof) (the “Successor”) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction shall automatically be forfeited and
cease to be outstanding.

(b)     To the extent any Option is assumed in connection with a Change in
Control or otherwise continued in effect, such Option shall be appropriately
adjusted, immediately after such Change in Control, to apply to the number and
class of securities which would have been issuable to the Option Holder in
consummation of such Change in Control, had the Option been exercised
immediately prior to such Change in Control. Appropriate adjustments shall also
be made to (i) the number and class of securities available for issuance under
the Option following the consummation of such Change in Control and (ii) the
exercise price payable per share under each outstanding Option, provided the
aggregate exercise price payable for such securities shall remain the same. To
the extent the actual holders of the Company’s outstanding Stock receive cash
consideration for their Stock in consummation of the Change in Control, the
Successor may, in connection with the assumption of the outstanding Options
under this Plan, substitute one or more shares of its own common stock with a
fair market value equivalent to the cash consideration paid per Share of Stock
in such Change in Control.

5.3     Company Actions. The grant of Awards under the Plan shall in no way
affect the right of the Company or any Affiliate to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

ARTICLE VI
PARTICIPATION

Participants in the Plan shall be those Eligible Employees who, in the judgment
of the Committee, are performing, or during the term of their incentive
arrangement will perform, vital services in the management, operation and
development of the Company and its Affiliates, and significantly contribute, or
are expected to significantly contribute, to the achievement of long-term
economic objectives. Eligible Consultants shall be selected from those
non-employee consultants and advisors to the Company and its Affiliates who have
performed or are performing services important to the operation and growth of
the Company and its Affiliates. All Eligible Non-Employee Directors selected by
the Board may participate in the Plan. Participants may be granted from time to
time one or more Awards; provided, however, that the grant of each such Award
shall be separately approved by the Committee and receipt of one such Award
shall not result in automatic receipt of any other Award. Upon determination by
the Committee that an Award is to be granted to a Participant, written notice
shall be given to such person, specifying the terms, conditions, rights and
duties related thereto. Each Participant shall, if required by the Committee,
enter into an agreement with the Company, in such form as the Committee shall
determine and which is consistent with the provisions of the Plan, specifying
such terms, conditions, rights and duties. Awards shall be deemed to be granted
as of the date specified in the grant resolution of the Committee, which date
shall be the date of any related agreement with the Participant. In the event of
any inconsistency between the provisions of the Plan and any such agreement
entered into hereunder, the provisions of the Plan shall govern.

9

--------------------------------------------------------------------------------

ARTICLE VII
OPTIONS

7.1     Grant of Options. Coincident with or following designation for
participation in the Plan, a Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Option or a Non-Qualified Option; provided, however, that only
Non-Qualified Options may be granted to Eligible Consultants and Eligible
Non-Employee Directors. The Committee may grant both an Incentive Option and a
Non-Qualified Option to an Eligible Employee at the same time or at different
times. Incentive Options and Non-Qualified Options, whether granted at the same
time or at different times, shall be deemed to have been awarded in separate
grants and shall be clearly identified, and in no event shall the exercise of
one Option affect the right to exercise any other Option or affect the number of
Shares for which any other Option may be exercised. An Option shall be
considered as having been granted on the date specified in the grant resolution
of the Committee.

7.2     Stock Option Agreements. Each Option granted under the Plan shall be
evidenced by a written stock option agreement (an “Option Agreement”). An Option
Agreement shall be issued by the Company in the name of the Participant to whom
the Option is granted (the “Option Holder”) and in such form as may be approved
by the Committee. The Option Agreement shall incorporate and conform to the
conditions set forth in this Section 7.2 as well as such other terms and
conditions that are not inconsistent as the Committee may consider appropriate
in each case.

(a) Number of Shares. Each Option Agreement shall state that it covers a
specified number of Shares, as determined by the Committee.

(b)     Price. The price at which each Share covered by an Option may be
purchased (the “Option Price”) shall be determined in each case by the Committee
and set forth in the Option Agreement, but in no event shall the price be less
than 100% of the Fair Market Value of one Share of Stock on the date the Option
is granted.

(c)     Duration of Options; Vesting. Each Option Agreement shall state the
Option Period applicable to the Option, which must end, in all cases, not more
than ten years from the date the Option is granted. Each Option Holder shall
become vested in the Shares underlying the Option in such installments and over
such period or periods of time, if any, or upon such events, as are determined
by the Committee in its discretion and set forth in the Option Agreement.

(d)     Change of Control Provisions. Each Option Agreement shall state the
applicability of any of the Change of Control provisions set forth in Article V.
If no statement is made, the Change of Control provisions shall be deemed to be
applicable.

                           The Option shall generally become exercisable, in
whole or in part, at the same time or times as the Shares underlying the Option
vest; provided, however, that the Committee may grant Options that are
immediately exercisable in whole or in part. Any unvested Shares received by the
Option Holder upon early exercise of the Option in accordance with the preceding
sentence shall be subject to the Company’s right of repurchase, as follows.
Should the Option Holder cease Service while holding unvested shares, the
Company shall have the right (but not the obligation) to repurchase any or all
of those unvested Shares at a price per share equal to the Option Price (the
“Repurchase Rights”). The Company shall be entitled to exercise its right to
repurchase such unvested Shares by written notice to the Option Holder sent
within 90 days after the time of Option Holder’s cessation of Service, or (if
later) during the 90-day period following the execution date of any written
stock purchase agreement executed by the Company and the Option Holder. The
notice shall indicate the number of unvested Shares to be repurchased, the
repurchase price to be paid per share (which shall be a price per share equal to
the Option Price) and the date on which the repurchase is to be effected, such
date to be not more than 30 days after the date of such notice.

10

--------------------------------------------------------------------------------

(e)     Termination of Services, Death, Disability, Etc. The Committee may
specify the period, if any, during which an Option may be exercised following
termination of the Option Holder’s Service. The effect of this Subsection 7.2(e)
shall be limited to determining the consequences of a termination and nothing in
this Subsection 7.2(e) shall restrict or otherwise interfere with the Company’s
discretion with respect to the termination of any individual’s Service. If the
Committee does not otherwise specify, the following shall apply:

(i)     If the Service of the Option Holder is terminated within the Option
Period for Misconduct, the Option shall thereafter be void for all purposes.

(ii)     If the Option Holder becomes Disabled while still in Service of the
Company or an Affiliate, the Option may be exercised by the Option Holder within
one year following the Option Holder’s termination of Service on account of
Disability (provided that such exercise must occur within the Option Period),
but not thereafter. In any such case, the Option may be exercised only as to the
Shares that had become vested on or before the date of the Option Holder’s
termination of Service because of Disability.

(iii)     If the Option Holder dies during the Option Period while still in
Service of the Company or an Affiliate or within the one year period referred to
in (ii) above or the three-month period referred to in (iv) below, the Option
may be exercised by those entitled to do so under the Option Holder’s will or by
the laws of descent and distribution within one year following the Option
Holder’s death (provided that such exercise must occur within the Option
Period), but not thereafter. In any such case, the Option may be exercised only
as to the Shares that had become vested on or before the date of the Option
Holder’s death.

(iv)     If the Service of the Option Holder is terminated within the Option
Period for any reason other than Misconduct, Disability, or death, the Option
may be exercised by the Option Holder within three months following the date of
such termination (provided that such exercise must occur within the Option
Period), but not thereafter. In any such case, the Option may be exercised only
as to the Shares that had become vested on or before the date of termination of
Service.

(f)     No Employment Right. Nothing in this paragraph shall limit or impair the
right of the Company or any Affiliate to terminate the employment of any
employee or to terminate the consulting or advisory services of any consultant
or advisor.

(g)     Exercise, Payments, Etc.

(i)     Manner of Exercise. The method for exercising each Option granted
hereunder shall be by delivery to the Company of written notice on any business
day, specifying the number of Shares with respect to which such Option is
exercised. The purchase of such Shares shall take place at the principal offices
of the Company within 30 days following delivery of such notice, at which time
the Option Price of the Shares shall be paid in full by any of the methods set
forth below or a combination thereof. The Option shall be exercised when the
Option Price for the number of Shares as to which the Option is exercised is
paid to the Company in full. A properly executed certificate or certificates
representing the Shares shall be delivered to or at the direction of the Option
Holder upon payment therefor. An Option may be exercised as to any or all full
shares of Stock as to which the Option has become exercisable, provided however,
that an Option may not be exercised at any one time as to fewer than 100 shares
of Stock (or such number of shares of Stock as to which the Option is then
exercisable if such number of shares is less than 100).

11

--------------------------------------------------------------------------------

(ii)     The exercise price shall be paid by any of the following methods or any
combination of the following methods at the election of the Option Holder, or by
any other method approved by the Committee:

(A)     in cash;

(B)     by certified check, cashier’s check or other check acceptable to the
Company, payable to the order of the Company;

(C)     if expressly permitted by a resolution of the Committee applicable to
the Option at or before the time of exercise (whether such resolution is
applicable solely to the Option being exercised or is generally applicable to
some or all Options outstanding under the Plan), by delivery to the Company of
certificates representing the number of Shares then owned by the Option Holder,
the Fair Market Value of which equals the purchase price of the Shares purchased
pursuant to the Option, properly endorsed for transfer to the Company; provided
however, that no Option may be exercised by delivery to the Company of
certificates representing Shares, unless such Shares have been held by the
Option Holder for more than six months (or such other period of time as the
Committee determines is necessary to avoid adverse financial accounting
treatment); for purposes of this Plan, the Fair Market Value of any Shares
delivered in payment of the purchase price upon exercise of the Option shall be
the Fair Market Value as of the exercise date; the exercise date shall be the
day of delivery of the certificates for the Shares used as payment of the Option
Price; or

(D)     through a net exercise pursuant to the formula set forth in Subsection
5.1(d), above unless such net exercise is modified or denied by resolution of
the Committee prior to the grant of the Option.

(h)     Date of Grant. An Option shall be considered as having been granted on
the date specified in the grant resolution of the Committee.

(i)     Withholding.

(i)     Non-Qualified Options. Upon exercise of an Option, the Option Holder
shall make appropriate arrangements with the Company to provide for the amount
of additional withholding required by Sections 3102 and 3402 of the Code and
applicable state income tax laws, including payment of such taxes through
delivery of Shares of Stock or by withholding Shares to be issued under the
Option, as provided in ARTICLE XIII.

(ii)     Incentive Options. If an Option Holder makes a disposition (as defined
in Section 424(c) of the Code) of any Shares acquired pursuant to the exercise
of an Incentive Option prior to the expiration of two years from the date on
which the Incentive Option was granted or prior to the expiration of one year
from the date on which the Option was exercised, the Option Holder shall send
written notice to the Company at the Company’s principal place of business of
the date of such disposition, the number of Shares disposed of, the amount of
proceeds received from such disposition and any other information relating to
such disposition as the Company may reasonably request. The Option Holder shall,
in the event of such a disposition, make appropriate arrangements with the
Company to provide for the amount of additional withholding, if any, required by
Sections 3102 and 3402 of the Code and applicable state income tax laws.

12

--------------------------------------------------------------------------------

7.3     Restrictions on Incentive Options.

(a)     $100,000 Per Year Limitation. The aggregate Fair Market Value of the
Shares with respect to which Incentive Options are exercisable for the first
time by an Option Holder in any calendar year, under the Plan or otherwise,
shall not exceed $100,000 (or such higher amount as may at the time of grant be
applicable under Section 422(d) (or any successor provision) of the Code). For
this purpose, the Fair Market Value of the Shares shall be determined as of the
date of grant of the Option and Incentive Options shall be taken into account in
the order granted. The portion of any Incentive Option accelerated in connection
with a Change in Control shall remain exercisable as an Incentive Option only to
the extent the above limitation is not exceeded. To the extent such dollar
limitation is exceeded, the accelerated portion of such Incentive Option shall
thereafter be exercisable as a Non-Qualified Option.

(b)     Ten Percent Stockholders. Incentive Options granted to an Option Holder
who is the holder of record of 10% or more of the outstanding stock of the
Company shall have an Option Price equal to 110% of the Fair Market Value of the
Shares on the date of grant of the Option and the Option Period for any such
Option shall not exceed five years.

7.4     Transferability.

(a)     General Rule: No Lifetime Transfers. An Option shall not be transferable
by the Option Holder except (i) by will or pursuant to the laws of descent and
distribution or (ii) or to the Option Holder’s former spouse, to the extent such
assignment is pursuant to a Domestic Relations Order (provided that if the
Option being assigned pursuant to a Domestic Relations Order is an Incentive
Option, such Incentive Option shall cease being an Incentive Option, and shall
automatically convert to a Non-Qualified Option, upon such assignment). Except
as otherwise provided by the terms of a Qualified Domestic Relations Order, an
Option shall be exercisable during the Option Holder’s lifetime only by him or
her, or in the event of Disability or incapacity, by his or her guardian or
legal representative. The Option Holder’s guardian or legal representative shall
have all of the rights of the Option Holder under this Plan.

(b)     No Assignment. No right or interest of any Option Holder in an Option
granted pursuant to the Plan shall be assignable or transferable during the
lifetime of the Option Holder, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except as set forth above. In the event the Option is assigned or
transferred in any manner contrary to terms of this Plan, then all Options
transferred or assigned shall immediately terminate.

7.5     Stockholder Privileges. No Option Holder shall have any rights as a
stockholder with respect to any Shares covered by an Option until the Option
Holder becomes the holder of record of such Shares, and no adjustments shall be
made for dividends or other distributions or other rights as to which there is a
record date preceding the date such Option Holder becomes the holder of record
of such Shares, except as provided in ARTICLE IV.

ARTICLE VIII
RESTRICTED STOCK AWARDS

8.1     Grant of Restricted Stock Awards. Coincident with or following
designation for participation in the Plan, the Committee may grant a Participant
one or more Restricted Stock Awards consisting of Shares of Stock. The number of
Shares granted as a Restricted Stock Award shall be determined by the Committee.
Each Restricted Stock Award granted under the Plan shall be evidenced by a
written restricted stock agreement (a “Restricted Stock Agreement”). The
Restricted Stock

13

--------------------------------------------------------------------------------

Agreement shall incorporate and conform to the conditions set forth in this
ARTICLE VIII as well as such other terms and conditions that are not
inconsistent as the Committee may consider appropriate in each case.

8.2     Restrictions. A Participant’s right to retain a Restricted Stock Award
granted to him or her under Section 8.1 shall be subject to such restrictions,
including but not limited to his or her continuous Service for the Company or an
Affiliate for a restriction period specified by the Committee or the attainment
of specified performance goals and objectives, as may be established by the
Committee with respect to such Award (such restrictions as established by the
Committee shall be known as the “Forfeiture Restrictions”). The Committee may in
its sole discretion provide for different Forfeiture Restrictions or no
Forfeiture Restrictions with respect to different Participants, to different
Restricted Stock Awards or to separate, designated portions of the Shares
constituting a Restricted Stock Award. The Committee may in its sole discretion
provide for the earlier lapse of any Forfeiture Restrictions in the event of a
Change in Control in accordance with Article V of this Plan. Unless explicitly
provided for otherwise in an Award Agreement, if a Participant’s Service
terminates for any reason, any Shares as to which the Forfeiture Restrictions
have not been satisfied (or waived or accelerated as provided herein) shall be
forfeited, and all Shares related thereto shall be immediately returned to the
Company.

8.3     Privileges of a Stockholder, Transferability. A Participant shall have
all voting, dividend, liquidation and other rights with respect to Stock in
accordance with its terms received by him or her as a Restricted Stock Award
under this ARTICLE VIII upon his or her becoming the holder of record of such
Stock; provided, however, that the Participant’s right to sell, encumber, or
otherwise transfer such Stock shall be subject to the limitations of Section
10.2 and ARTICLE XI.

8.4     Enforcement of Restrictions. The Committee shall cause a legend to be
placed on the Stock certificates issued pursuant to each Restricted Stock Award
referring to the restrictions provided by Sections 8.2 and 8.3 and, in addition,
may in its sole discretion require one or more of the following methods of
enforcing the restrictions referred to in Sections 8.2 and 8.3:

(a)      Requiring the Participant to keep the Stock certificates, duly
endorsed, in the custody of the Company while the restrictions remain in effect;
or

(b)     Requiring that the Stock certificates, duly endorsed, be held in the
custody of a third party while the restrictions remain in effect.

ARTICLE IX
OTHER GRANTS

From time to time during the duration of this Plan, the Board may, in its sole
discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may acquire Shares, whether by
purchase, outright grant, or otherwise. Any arrangement shall be subject to the
general provisions of this Plan and all Shares issued pursuant to such
arrangements shall be issued under this Plan.

ARTICLE X
RIGHTS OF PARTICIPANTS

     10.1     Employment or Service. Nothing contained in the Plan or in any
Option, or other Award granted under the Plan shall confer upon any Participant
any right with respect to the continuation of his employment by, or consulting
relationship with, or Service with the Company or any Affiliate, or interfere in
any way with the right of the Company or any Affiliate, subject to the terms of
any separate

14

--------------------------------------------------------------------------------

employment agreement or other contract to the contrary, at any time to terminate
such employment, consulting relationship or Service or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of an Award. Whether an authorized leave of absence, or absence in
military or government service, shall constitute a termination of Service shall
be determined by the Committee at that time.

10.2     Nontransferability of Awards. Except as provided otherwise at the time
of grant or thereafter, or except as otherwise provided in a Domestic Relations
Order, no right or interest of any Participant in a Restricted Stock Award
(prior to the completion of the restriction period applicable thereto), or other
Award (excluding Options) granted pursuant to the Plan, shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. In the event of a Participant’s death, a Participant’s rights and
interests in Options, Restricted Stock Awards, and other Awards, shall, to the
extent provided in ARTICLE VII, ARTICLE VIII, and ARTICLE IX be transferable by
will or the laws of descent and distribution, and payment of any amounts due
under the Plan shall be made to, and exercise of any Options may be made by, the
Participant’s legal representatives, heirs or legatees. However, a Participant’s
rights and interests in Options, Restricted Stock Awards, and other Awards shall
be transferable to an Option Holder’s former spouse, to the extent such
assignment is pursuant to a Domestic Relations Order (provided that if the
Option being assigned pursuant to a Domestic Relations Order is an Incentive
Option, such Incentive Option shall cease being an Incentive Option, and shall
automatically convert to a Non-Qualified Option, upon such assignment). If in
the opinion of the Committee a person entitled to payments or to exercise rights
with respect to the Plan is disabled from caring for his affairs because of
mental condition, physical condition or age, payment due such person may be made
to, and such rights shall be exercised by, such person’s guardian, conservator
or other legal personal representative upon furnishing the Committee with
evidence satisfactory to the Committee of such status.

10.3     No Plan Funding. Obligations to Participants under the Plan will not be
funded, trusteed, insured or secured in any manner. The Participants under the
Plan shall have no security interest in any assets of the Company or any
Affiliate, and shall be only general creditors of the Company.

ARTICLE XI
GENERAL RESTRICTIONS

11.1     Investment Representations. The Company may require any person to whom
an Option, Restricted Stock Award, or other Award, is granted, as a condition of
exercising such Option, receiving such Restricted Stock Award, or such other
Award to give written assurances in substance and form satisfactory to the
Company and its counsel to the effect that such person is acquiring the Stock
for his own account for investment and not with any present intention of selling
or otherwise distributing the same, and to such other effects as the Company or
its counsel deems necessary or appropriate in order to comply with Federal and
applicable state securities laws. Legends evidencing such restrictions may be
placed on the Stock certificates.

11.2     Compliance with Securities Laws. Each Option, Restricted Stock Award
grant, or other Award shall be subject to the requirement that, if at any time
counsel to the Company shall determine that the listing, registration or
qualification of the shares subject to such Option, Restricted Stock Award, or
other Award grant upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental or regulatory body, is
necessary as a condition of, or in connection with, the issuance or purchase of
shares thereunder, such Option, Restricted Stock Award or other Award may not be
accepted or exercised in whole or in part unless such listing, registration,
qualification, consent of approval shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require the Company to apply for or to obtain such listing, registration or
qualification.

15

--------------------------------------------------------------------------------

11.3     Changes in Accounting or Tax Rules. Except as provided otherwise at the
time an Award is granted, notwithstanding any other provision of the Plan to the
contrary, if, during the term of the Plan, any changes in the financial or tax
accounting rules applicable to Options, Restricted Stock Awards, or other Awards
shall occur which, in the sole judgment of the Committee, may have a material
adverse effect on the reported earnings, assets or liabilities of the Company,
the Committee shall have the right and power to modify as necessary, any then
outstanding and unexercised Options, outstanding Restricted Stock Awards and
other outstanding Awards as to which the applicable services or other
restrictions have not been satisfied.

ARTICLE XII
PLAN AMENDMENT, MODIFICATION AND TERMINATION

The Board may at any time or from time to time, with or without prior notice,
amend, modify, suspend or terminate the Plan provided, however, that no
amendment or modification may become effective without approval of the amendment
or modification by the stockholders if stockholder approval is required to
enable the Plan to satisfy any applicable statutory or regulatory requirements,
or if the Company, on the advice of counsel, determines that stockholder
approval is otherwise necessary or desirable. No amendment, modification or
termination of the Plan shall in any manner adversely affect any Options,
Restricted Stock Awards, or other Award theretofore granted under the Plan,
without the consent of the Participant holding such Options, Restricted Stock
Awards, or other Awards. Notwithstanding the foregoing or anything to the
contrary in this Plan, the Board may amend or modify the terms of the Plan or an
Award Agreement, retroactively or prospectively, as permitted under Section 11.3
(Changes in Accounting or Tax Rules) or Section 14.3 (Section 409A) hereof with
or without the consent of the Participant.

ARTICLE XIII
WITHHOLDING

13.1     Withholding Requirement. The Company or any Affiliate, as the case may
be, shall have the right to deduct from payments of any kind otherwise due to a
Participant, or to condition the Company’s obligations to deliver Shares upon
the exercise of any Option, the vesting of any Restricted Stock Award or lapse
of Forfeiture Restrictions or Repurchase Rights, or the grant of Stock upon the
payment by the Participant of, any federal, state, local or foreign taxes of any
kind required by law with respect to the grant or issuance of, or the vesting of
or other lapse of restrictions applicable to, the applicable Award or the Shares
subject to, or issuable upon exercise of, such Award. At the time of such grant,
issuance, vesting or lapse, the Participant shall pay to the Company or
Affiliate, as the case may be, any amount that the Company or Affiliate may
reasonably determine to be necessary to satisfy such withholding obligation.

13.2     Withholding With Stock. At the time the Committee grants an Option,
Restricted Stock Award, other Award, or Stock or at any time thereafter, the
Committee may, in its sole discretion, grant the Participant an election to pay
all such amounts of tax withholding, or any part thereof, by electing (a) to
have the Company withhold from shares otherwise issuable to the Participant,
shares of Stock having a value equal to the amount required to be withheld or
such lesser amount as may be elected by the Participant; provided however, that
the amount of Stock so withheld shall not exceed the minimum amount required to
be withheld under the method of withholding that results in the smallest amount
of withholding, or (b) to transfer to the Company a number of shares of Stock
that were acquired by the Participant more than six months prior to the transfer
to the Company and that have a value equal to the

16

--------------------------------------------------------------------------------

amount required to be withheld or such lesser amount as may be elected by the
Participant. All elections shall be subject to the approval or disapproval of
the Committee. The value of shares of Stock to be withheld shall be based on the
Fair Market Value of the Stock on the date that the amount of tax to be withheld
is to be determined (the “Tax Date”). Any such elections by Participants to have
shares of Stock withheld for this purpose will be subject to the following
restrictions:

(a)     All elections must be made prior to the Tax Date.

(b)     All elections shall be irrevocable.

(c)     If the Participant is an officer or director of the Company within the
meaning of and is subject to Section 16 of the Exchange Act (“Section 16”), the
Participant must satisfy the requirements of such Section 16 and any applicable
Rules thereunder with respect to the use of Stock to satisfy such tax
withholding obligation.

ARTICLE XIV
REQUIREMENTS OF LAW

14.1     Requirements of Law. The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.

14.2     Federal Securities Law Requirements. If a Participant is an officer or
director of the Company within the meaning of and subject to Section 16, Awards
granted hereunder when and if the Company has a class of securities registered
under Section 12(b) or 12(g) of the Exchange Act shall be subject to the
reporting requirements under Section 16(a) (which is the obligation of the
Participant) as well as all conditions required under Rule 16b-3, or any
successor rule promulgated under the Exchange Act, to qualify the Award for any
exception from the provisions of Section 16(b) of the Exchange Act available
under that Rule. Such conditions shall be set forth in the agreement with the
Participant which describes the Award or other document evidencing or
accompanying the Award.

14.3     Section 409A. Notwithstanding anything in this Plan to the contrary,
the Plan and Awards made under the Plan are intended to comply with the
requirements imposed by Section 409A of the Code. If any Plan provision or Award
would result in the imposition of an additional tax under Section 409A of the
Code, the Company and the Participant intend that the Plan provision or Award
will be reformed to avoid imposition, to the extent possible, of the applicable
tax and no action taken to comply with Section 409A of the Code shall be deemed
to adversely affect the Participant’s rights to an Award. The Participant
further agrees that the Committee, in the exercise of its sole discretion and
without the consent of the Participant, may amend or modify an Award in any
manner and delay the payment of any amounts payable pursuant to an Award to the
minimum extent necessary to meet the requirements of Section 409A of the Code as
the Committee deems appropriate or desirable.

14.4     Participant’s Representations. By accepting an Award hereunder, each
Participant acknowledges that the Company has advised such Participant to
discuss the grant of such Award with the Participant’s tax, legal, investment,
and other advisors as the Participant and such advisors determine to be
appropriate, and that such consultation shall include (to the extent determined
by the Participant and such advisors to be appropriate or necessary) a
discussion of the advisability of making an election under Section 83 of the
Code.

14.5     Governing Law. The Plan and all agreements hereunder shall be construed
in accordance with and governed by the laws of the State of Colorado excluding
its conflict of laws rules.

17

--------------------------------------------------------------------------------



ARTICLE XV
DURATION OF THE PLAN



Unless sooner terminated by the Board of Directors, the Plan shall terminate at
the close of business on the day immediately following the tenth anniversary of
the Effective Date and no Option, Restricted Stock Award, other Award or Stock
shall be granted, or offer to purchase Stock made, after such termination.
Options, Restricted Stock Awards, and other Awards outstanding at the time of
the Plan termination may continue to vest, be exercised, or otherwise become
free of restrictions, or be paid, in accordance with their terms.



ARTICLE XVI
EFFECTIVENESS OF THE PLAN



This Plan was effective upon its adoption on November 18, 2009.

Dated as of the Effective Date:

    COGENCO INTERNATIONAL, INC.    a Colorado corporation            By:   
David Brenman, President 


18

--------------------------------------------------------------------------------